Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 1 of 5 PageID #: 1018




                        IN THE UNITED STATES DISTRJCT COURT
                            FOR THE DISTRJCT OF DELAWARE

DISH NETWORK L.L.C.,                             )
                                                 )
                      Plaintiff,                 )
       V.                                        )
                                                 )     C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION,                          )
AHMAD AL SHARMAN and DOES 2-5 ,                  )
individually and together d/b/a East IPTV,       )
                                                 )
                      Defendants.                )


                  FINAL JUDGMENT AND PERMANENT INJUNCTION

               This matter came before the Court on the Motion for Default Judgment filed by

Plaintiff DISH Network L.L.C. ("DISH") against Defendants Ahmad Al Shahman ("Shahman")

and Serverlogy Corporation ("Serverlogy").

               Having considered the submissions m support of DISH's Motion, and the

pleadings on file, the Court grants the Motion and finds :

               DISH owns copyrights in the works that air on the following channels:

Al Arabiya, Al Hayah 1, Al Jazeera Arabic News, Al Jazeera Mubasher, ART Cima, CBC, CBC

Drama, Dream 2, Future TV, Hekayat, LBC, LDC, MBCl , MBC Drama, MBC Kids (a/k/a

MBC3), MBC Masr, and Melody Classic (collectively, the "Protected Channels").

               Shahman owns and operates the East IPTV streaming television service. Shaman

profits by selling East set-top boxes and subscription renewals that provide access to the East

service including the Protected Channels.            Shahman, without authorization from DISH,

transmitted the Protected Channels and the copyrighted works that air on those channels to users

of his East set-top boxes and subscription renewals in the United States. In doing so, Shahman
Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 2 of 5 PageID #: 1019




directly infringed DISH' s exclusive rights to distribute and publicly perform the works that air

on the Protected Channels.

              Serverlogy is a content delivery network ("CDN"), operated by Shahrnan, that

profited by providing services and computer servers knowingly used by Shahrnan to transmit the

Protected Channels on the East service.      Serverlogy is ineligible for the Digital Millennium

Copyright Act ("DMCA") safe harbor because it failed to appoint an agent for receiving

copyright infringement notices, failed to respond expeditiously to remove or disable access to the

Protected Channels, and failed to adopt and reasonably implement a policy that provides the

termination of subscribers who are repeat infringers.       Serverlogy refused to take reasonable

measures to stop Shahrnan from using Serverlogy' s services and servers to infringe DISH' s

copyrights despite receiving 10 notices of infringement, and permitted the infringement to

continue for more than a year, including two months after Serverlogy was served with the

complaint in this action.    Serverlogy materially contributed to and is vicariously liable for

Shahrnan' s direct copyright infringement.

               Judgment is hereby directed to be entered against Shahrnan on Count I of DISH' s

complaint for direct copyright infringement, and against Serverlogy on Counts II-III of DISH' s

complaint for contributory and vicarious copyright infringement.

               Based on these findings, the Court Orders:

               l.     DISH Network L.L.C. shall have judgment against Ahmad Al Shahrnan in

the total amount of $2, l 00,000, and judgment against Serverlogy Corporation in the amount of

$600,000, with interest on these principal amounts according to the statutory rate pursuant to

28 U.S.C. § 196l(a). These amounts consist of $150,000 for each of the registered, copyrighted




                                                 2
Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 3 of 5 PageID #: 1020




works that DISH owns and that each Defendant willfully and maliciously infringed by

transmitting without authorization on the East service;

                 2.       Defendants and any of their officers, agents, servants, employees,

attorneys, or other persons, including all dealers, distributors, and retailers of East set-top boxes

and subscription renewals, acting in active concert or participation with any of the foregoing that

receives actual notice of the Order, are permanently enjoined from:

                          a.      transmitting, streaming, distributing, or publicly performing in the

United States, with any East set-top box, subscription renewal, CDN, or any other device,

application, service, or process, any of the Protected Channels or any of the programming that

comprises any of the Protected Channels;

                          b.      distributing, selling, providing, or promoting any product or

service in the United States, including any East set-top box, subscription renewal, or CDN, that

comprises the whole or part of a network or service for the distribution and public performance

of the Protected Channels or any of the programming that comprises any of the Protected

Channels;

                          c.      advertising, displaying, or marketing any East set-top box,

subscription renewal, CDN, or service in connection with the Protected Channels or the

programming that comprises the Protected Channels; and

                          d.       inducing, contributing to, or financially benefitting from another' s

conduct that is prohibited by a-c above.

                 3.       l'*eifl fJ&t'tic~v idi:Hg any fonn of etectt onic storage, contfJ~er ser ; er,,

~ait~ k.osting, :file !to~Eiflg (irrel!R1tng-data ee11tc1   Ma eo location, flFHBary attd bdckap storage;-          ~
 bftok eiJ.d), '1s mom hostiRg, aoRl.l.i,n name cegistratioR1 13ri" acy protectis R for dem,oifl ri gistfati,m,..




                                                       3
Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 4 of 5 PageID #: 1021




~~~lmrin reg~                                      l')f8K)',           CUN seFviee, e001ef'l:t aceeler!tt:iofl (iPc 1nding,.,

tJ;a,ffre r~tiH~,---baru;twidtl:i,, CON, web ~ptimi2ati0R, '.¥essits,1Eia:ta sccmity), a:d•tef't-mng

~ciit. 5 scat eh--ba~ee 9w,ine ~isi11g),                     8:1'1:e   soeial w.e0ia sCI vices used ht cmmectlon n ith,

Ml~'   9f ti..@ aefrfitjes eajoifl:ed Nneler Paragraph 7 and who cecei¥@ aeaial notice 9f tl:i,is Oreler;:,,t:e-

-enje~UIIl         ptovidhtg suek .3crvicea in eormeetion vvith any of the activities et1jQUle'1 nAder

~aragraf'h    ~           il'l:eludcs but is not limited to .                  K:nonn8RV Ltd. disabling IP addr~

W..66 .143.158,~terra,,J..,;el. disabling JP aeeresses 81129.36.M and S7.120.36.161 ; PiexM-

N-etwatk: r:M.. disahlj~ss -4:5.141.156.145 , 'Fish11ct Conunanictttiolls LtC disablhtg fP

«dsress 77 .73 70 .S9;~aud EHK,) HoleiBgs Group Ltd. disabling IP addttss 103.14.35.46, an"8'

Jbese and all future ,$Price prouiaers aisablhtg all IP addnm.e~ m:ed to tram,l+lit aRy ef                              ~


Jaotected -Cl:i:atmcl3-QIJ tbe Ent ~ervi,Hr. --+l:i,e IP addresses               f'flfl)   be reassi~ee to a!ber cnl!to~rs

tiit:er th@~' have 8@@H Si&ablef¼     M18:   are   RS    h11Ager beiAg usGd iA convection ,with an), of tbe

aetivitics c11joifte8 u0:eler I?aragtttl'h !.~

                  4.       VeriSign, Inc.,,-~ee·-nm!'litct 8.A~, TAe~t!af;Ael; POllPda1ion iR                      ~·N@diQ!f


and any other registries and registrars ; ; i e domain names Eastiptv.com, a~metlta.ee-;

Serverlogy .com, G lobalflarenetwork.com, Iptvupdate.com, -C; 1rH~th,:;g1 c~~CJ':otl¥,
                                                        "'
within 48 hours of receiving this Order, shall (i) make the websites and any other content located

at the domain names inaccessible to the public; (ii) transfer the domain names to DISH,

including changing the registrar of record to the registrar selected by DISH at DISH' s reasonable

expense; and (iii) after the transfer, reenable the domain names so that DISH may fully control

and use the domain names.

                   5.      Registries and registrars shall disable all future domain names used by

Defendants (a) in the course of transmitting the Protected Channels on the East service in the




                                                                  4
.   Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 5 of 5 PageID #: 1022




    United States, or (b) to distribute, provide, sell, or promote the East service in the United States,

    by making the websites and any other content located at the domain names inaccessible to the

    public within 48 hours of receiving this Order and a declaration from DISH or its agent stating

    that the domain names are being used in such a manner. Such domain names shall remain

    disabled so that the websites and content located at the domain names are inaccessible to the

    public until further order of this Court, or until DISH provides written notice to the registry or

    registrar that the domain names shall be reenabled.

                   6.      Violation of this Order shall subject Defendants and all other persons

    bound by this Order to all applicable penalties, including contempt of Court.

                   7.      The Court shall retain jurisdiction over this action for the purpose of

    enforcing this final judgment and permanent injunction.




                                                                       G. ANDREWS
                                                                       DISTRICT COURT JUDGE




                                                     5
